FILED

UNITED STATES DISTRICT COURT

FoR THE 1)1sTR1CT oF CoLuMBIA MAY 1 3 2010
C|erk, U.S. District & Bankruptcy
Courts for the Dlstrict of Columbia
CHARLES ALPINE, )
)
Piarntirf, §  l)'i'"/S
v. ) Civil Action No.

)

PRESIDENT BARACK OBAMA, et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on consideration of plaintiffs pro se complaint and
application to proceed in forma pauperis The application will be denied under 28 U.S.C.

§ l9l S(g).

Pursuant to the Prison Litigation Reform Act ("PLRA"), unless a prisoner "is under
imminent danger of serious physical injury," he may not proceed in forma pauperis if while
incarcerated he has filed at least three prior cases that were dismissed as frivolous, malicious, or
for failure to state a claim. 28 U.S.C. § l9l5(g); see Ibrahirn v. Districl of Columbia, 463 F.3d 3,
6 (D.C. Cir. 2006); Ibrahim v. Dz`strict ofColumbia, 208 F.3d 1032, 1033 (D.C. 2000). Plaintiff
has accumulated three strikes, see e.g., Alpz'ne v. Sweetin, No. 08cvl 16, 2008 WL 2783514 (E.D.
Tex. July 16, 2008) (adopting magistrate judge’s recommendation to deny Alpine’s motion to
proceed in forma pauperis); Alpz`ne v. Long, No. 07cv234, 2007 WL 3132530 (E.D. Tex. Oct. 23,
2007); Alpine v. Sweetin, No. 07cvl88, 2007 WL 2900543 (E.D. Tex. Oct. 1, 2007), and he fails

to demonstrate his eligibility for in forma pauperis status under the imminent danger excepti0n.

§)5

Accordingly, the Court will dismiss this action without prejudice to refiling the complaint upon
payment of the $350 filing fee.

An Order accompanies this Memorandum Opinion.

r/&/§,

Unitecl¢$tates District judge

DATE;  W/ lO/‘O